          Case 1:21-cr-00126-BAH Document 9 Filed 02/02/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                     :       MAGISTRATE NO. 21-MJ-167 (GMH)
                                              :
        v.                                    :
                                              :
 TROY FAULKNER,                               :
     Defendant.                               :


                 SUPPLEMENTAL INFORMATION IN SUPPORT
                  OF MOTION FOR EMERGENCY STAY AND
                     FOR REVIEW OF RELEASE ORDER

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits additional information in support of its motion to

stay defendant Troy Faulkner’s release pending trial, and second, review the decision by the

Magistrate Judge from the Southern District of Ohio to deny the government’s motion for pre-trial

detention. In support thereof, the government states the following:

                              SUPPLEMENTAL INFORMATION

       Undersigned counsel for the government and the assigned FBI case agent have reviewed

all relevant videos and photos in this matter to determine if the defendant entered the U.S. Capitol

or committed additional destructive or violent acts while at the U.S. Capitol on January 6, 2021,

although this case like others will be continually reviewed and updated accordingly, at this time

the government does not have information that defendant Faulkner entered the building or

committed additional illegal acts or that anyone entered that particular window after the defendant

broke it. However, to be clear, the government and FBI are reviewing additional information on a

daily basis and if new information becomes relevant to this case, undersigned counsel for the

government will notify the Court and parties without delay.

                                                  1
           Case 1:21-cr-00126-BAH Document 9 Filed 02/02/21 Page 2 of 2




       Nevertheless, the government respectfully avers that the defendant should be detained

pending trial because of his violent and destructive acts by kicking in and breaking a window at

the U.S. Capitol on January 6, 2021. For the Court’s review, undersigned counsel for the

government has included the report of repairs for the window that defendant broke which was

prepared by the Architect of the Capitol. Specifically, the cost of repairs are noted to be in excess

of $10,000. See, Attachment 1 - Architect of the U.S. Capitol Report. Moreover, the defendant’s

criminal record coupled with the facts of this case supports the defendant’s detention in this matter.

Defendant’s complete criminal history as prepared by PreTrial Services in Ohio is included for the

Court’s review. Of note, the defendant has numerous convictions – one for carrying a concealed

weapon (2012), aggravated menacing/assualt (2011) and several for domestic violence type

convictions (2008 & 2009) - which are concerning to the government and supports the defendant

detention in this matter. See, Attachment 2 - Pre-Trial Services Report from Ohio.


                                        Respectfully submitted,

                                       MICHAEL R. SHERWIN
                                       ACTING UNITED STATES ATTORNEY
                                       New York Bar No. 4444188


                                           /s/Emory V. Cole
                                        EMORY V. COLE
                                        Assistant United States Attorney
                                        PA. Bar No. 49136
                                        U.S. Attorney’s Office
                                        555 4th Street, N.W.
                                        Washington, D.C. 20530
                                        202-252-7692
                                        Emory.Cole@usdoj.gov




                                                  2
